Exhibit 10.5

Master Service Agreement

This Master Service Agreement (“MSA”) is entered into this 29th day of May, 2014
(the “Effective Date”) by and between DNOW L.P. with a place of business at 7402
North Eldridge Parkway Houston, TX 77041 (“DNOW”) and National Oilwell Varco,
L.P. (“NOV”) with a place of business at 7909 Parkwood Circle Drive, Houston, TX
77036. NOV, as used herein, shall include NOV and its affiliated and subsidiary
companies.

Preamble

WHEREAS, NOV is engaged in the business of providing diversified drilling
services to the oil and gas industry worldwide and, from time to time, requires
new and replacement equipment, products, parts and supplies for use in its
offshore drilling operations.

WHEREAS, DNOW is in the business of furnishing procurement and inventory
management services and supplying equipment, products, parts, and supplies for
use in the oil and gas industry.

WHEREAS, NOV desires that DNOW be designated as NOV’s non-exclusive supplier for
certain services, equipment, products, parts, and supplies to NOV and DNOW
desires to be designated as NOV’s non-exclusive supplier in accordance with the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, NOV and DNOW agree as follows:

1.0 Scope of Agreement. This MSA defines the contractual rights, obligations and
liabilities of the parties related to goods and services supplied by DNOW for
NOV. DNOW shall provide procurement services, manage the inventory identified by
NOV and such other services as may be agreed by DNOW and NOV (collectively the
“Services”). DNOW shall sell the goods ordered by NOV under subsequent verbal or
written purchase orders, either in connection with the supply of Services or
based on independent purchase orders (the “Goods”) in accordance with the terms
and conditions set forth in this MSA. The Goods and Services are collectively
referred to herein as “Work”.

2.0 Independent Contractor. DNOW understands and agrees that it has the right to
control the manner, means and progress of the Work to be provided hereunder;
subject to inspection, approval and acceptance by NOV. DNOW shall furnish all
materials, equipment, labor and supplies necessary to perform the Work. DNOW
will, at all times, act as an independent contractor and nothing stated or
implied herein shall be construed to make DNOW an employee of NOV nor shall DNOW
in any way represent that it or any of its employees are employees of NOV. No
employment relationship exists between NOV and DNOW, and neither DNOW nor its
agents or employees shall be entitled to any employment benefits from NOV
including, but not limited to, unemployment compensation, worker’s compensation,
or social security.

3.0 Insurance. DNOW agrees to carry at its sole expense the following insurance
with B+ rated companies or better:

Comprehensive General Liability Insurance including Contractual, Products and
Completed Operations Insurance, covering all operations and work hereunder in
the amounts of not less than $1,000,000 for bodily injury and property damage.
Such insurance shall specifically refer to this MSA and shall specifically cover
on a primary basis the liability assumed by DNOW hereunder.

If Work include the use of a motor vehicle, Automobile liability including all
owned, hired and non-owned vehicles used in connection with operations and work
performed under this MSA with $1,000,000 Combined Single Limit.

 

1



--------------------------------------------------------------------------------

Workers’ Compensation/Employers Liability covering DNOW employees if any.
Statutory Workers’ Compensation plus $1,000,000 in Employers Liability and in
compliance with the laws of the state in which DNOW is performing the Work.

Umbrella/Excess Liability no less than $5,000,000 in excess of the above listed
insurance.

To the extent of the liabilities assumed by DNOW under this MSA, all policies
shall name NOV, its affiliates and subsidiaries as Additional Insured on all
policies except Workers’ Compensation and Employers Liability and provide, to
the extent of the liabilities assumed by DNOW under this MSA, a Waiver of
Subrogation, in favor of NOV, its subsidiaries and affiliates on all policies
with respect to the Work provided under this MSA. DNOW shall furnish NOV with a
certificate of insurance pursuant to above requirements. Certificate holder will
be listed as National Oilwell Varco, L.P., its affiliates and subsidiaries. DNOW
must provide NOV with thirty (30) days’ notice prior to the cancellation of any
policy to which NOV is listed as a Certificate holder.

DNOW and NOV will be considered co-employers (dual or joint employers) of those
persons furnished to NOV by DNOW hereunder for purposes of employer liability
under worker’s compensation laws. Irrespective of NOV’s status as a co-employer
of DNOW’s employees for purposes of workers’ compensation laws, DNOW shall
remain primarily responsible for the payment of worker’s compensation benefits
to its employees, and shall not be entitled to seek contribution for any such
payments from NOV.

The above requirements are minimum requirements and shall not limit DNOW’s
liability to NOV in any manner under this MSA.

4.0 Indemnity. (a) Definitions. “NOV Group” means NOV, its parent, affiliates,
subsidiaries, co-lessees, partners, joint venturers, co-owners, contractors and
subcontractors of any tier and all of their respective officers, directors,
employees, agents, representatives and invitees. “DNOW Group” means DNOW, its
parent, affiliates, subsidiaries, co-lessees, partners, joint venturers,
co-owners, contractors and subcontractors of any tier and all of their
respective officers, directors, employees, agents, representatives and invitees.

DNOW will defend, indemnify, release and hold NOV Group harmless from and
against any manner of liability, claim, damage, penalty or cost arising out of
or related to any injury to (including death) or damage to the property of any
party to the extent such injury or property damage is caused by or contributed
to by DNOW Group’s negligence. NOV will defend, indemnify, release and hold DNOW
Group harmless from and against any manner of liability, claim, damage, penalty
or cost arising out of or related to any injury to (including death) or damage
to the property of any party to the extent such injury or property damage is
caused by or contributed to by NOV Group’s negligence.

5.0 Confidentiality. Both DNOW and NOV shall keep the information provided to it
by the other party and related to this Agreement, including, but not limited to
proprietary software, various NOV industrial and commercial methods, designs,
drawings, specifications, processes, customer lists, costs, equipment, goods,
and product usage information (the “Confidential Information”) as confidential.
Neither party shall use the Confidential Information for any purpose other than
as set forth under this Agreement.

Notwithstanding the foregoing, information provided by either party for purposes
hereof shall not be deemed Confidential Information and the obligations of the
receiving party under this MSA shall not apply when such information:

 

  a. is already known by the receiving party;

 

  b. is or becomes in the public domain through no wrongful act of the receiving
party;

 

  c. is rightly received from a third party not under a confidentiality
obligation to the disclosing party;

 

  d. is independently developed by the receiving party without breach of this
Agreement;

 

2



--------------------------------------------------------------------------------

  e. is required to be disclosed pursuant to requirements of a governmental
agency or is required by operation of law; or

 

  f. is approved for release by written authorization to the receiving party
from the disclosing party.

In consideration of NOV making available to DNOW such Confidential Information,
DNOW shall treat all Confidential Information supplied by NOV or otherwise
obtained by DNOW under this Agreement as confidential and proprietary to NOV and
shall not (a) disclose such Confidential Information to others, (b) duplicate
such Confidential Information or (c) use the Confidential Information (nor
permit any such disclosure, duplication, or use) other than for purposes
specifically contemplated by this MSA. DNOW may, however, disclose such
Confidential Information to its employees, representatives and advisors who need
to know same, for purposes consistent herewith, provided it shall have informed
such representatives of the confidential nature of such information and direct
such representatives not to disclose such Confidential Information. DNOW also
agrees that it will not use or allow the use of the Confidential Information
supplied by NOV, or otherwise obtained by DNOW under this Agreement, to
replicate NOV’s equipment or to attempt to analyze, reverse-engineer, or
otherwise ascertain the composition or manufacture of NOV’s products, either
directly or through contractors.

All Confidential Information provided hereunder is and shall remain the sole and
exclusive property of the provider of such information and shall be immediately
returned to the providing party, along with all copies thereof, upon termination
of this MSA or upon the providing party’s request.

NOV may provide DNOW with certain equipment, tools, parts, samples, gauges, and
other tangible things for the performance of the Work hereunder by DNOW. DNOW
understands and agrees that such equipment, tools, parts, samples, gauges, and
other tangible things are the sole and exclusive property of NOV and shall be
immediately returned to NOV upon termination of this MSA or upon NOV’s request.

The provisions in this Section 5 shall survive termination of this Agreement.

6.0 Warranty.

Goods. DNOW warrants title to the Goods free and clear of liens, taxes or
encumbrances whatsoever. In the case of the purchase of new equipment/parts
manufactured by DNOW, DNOW warrants, for a period of twelve (12) months from
delivery, that new equipment/parts of its own manufacture shall conform to the
material and technical specifications set forth in the purchase order.
Secondhand goods are sold “as is”, and DNOW will use reasonable endeavors to
specify that such goods are secondhand in the applicable order and shall provide
such information upon NOV’s request. If the new equipment/parts fail to conform
with such specifications, DNOW will, at NOV’s option, promptly repair or replace
the Goods at DNOW’s sole cost or refund the purchase price.

Third Party Goods. Goods manufactured by others are warranted in accordance with
the warranty provided by the manufacturer. DNOW will use reasonable endeavors to
provide to NOV the terms of the warranty that the manufacturer offers and that
will be extended to NOV. DNOW shall provide such terms of warranty to NOV upon
NOV’s request.

Services. All Services shall be performed by experienced, capable and competent
individuals in a timely, skilful and workmanlike manner and in compliance with
this MSA and the work order, and shall be performed with the level of expertise,
care and diligence demonstrated by experienced reputable contractors performing
work of a similar nature to the Services. DNOW shall stock the required items in
accordance with NOV forecasts and specifications. If the Services provided by
DNOW fail to conform to the warranties set forth above, DNOW shall, at its sole
expense and at NOV’s option, promptly re-perform the Services at DNOW’s sole
cost; refund the amount of money paid by NOV for such nonconforming Services; or
reimburse NOV for the cost of re-performing the nonconforming Services.

This warranty does not extend to normal wear and tear. This warranty shall be
null and void if any repairs, modifications, alterations are made to the Goods
supplied hereunder during the warranty period by NOV or

 

3



--------------------------------------------------------------------------------

by others on its behalf without the prior written consent of DNOW. NOV’s
remedies with respect to Goods supplied under this MSA that is found to be
defective shall be limited in accordance with this Article 6. DNOW’s total
cumulative liability for warranty claims arising from or pertaining to any Goods
or Services provided or required to be provided under this MSA, shall not in any
case exceed the purchase price paid by NOV of such Goods or Services. THERE ARE
NO WARRANTIES WHICH EXTEND BEYOND THE DESCRIPTION ON THE FACE HEREOF. THIS
WARRANTY IS GIVEN EXPRESSLY AND IN PLACE OF ALL OTHER EXPRESS OR IMPLIED
WARRANTIES AND ALL IMPLIED WARRANTIES FOR MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE ARE DISCLAIMED.

7.0 Consequential Damages.

NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL OR INDIRECT
DAMAGES (WHETHER FORESEEABLE OR NOT AT THE DATE OF THIS AGREEMENT) INCLUDING BUT
NOT LIMITED TO LOSS OF PRODUCTION, LOSS OF PROFITS, OR BUSINESS INTERRUPTION,
REGARDLESS OF THE CAUSE, INCLUDING THE SOLE, JOINT OR CONCURRENT NEGLIGENCE IN
ANY FORM, WILLFUL OR RECKLESS ACT OR OMISSION, STRICT LIABILITY, BREACH OF
WARRANTY, BREACH OF DUTY (STATUTORY OR OTHERWISE), BREACH OF CONTRACT, OR ANY
OTHER LEGAL FAULT OR RESPONSIBILITY OF EITHER PARTY, ITS EMPLOYEES OR AGENTS, OR
ANY OTHER PERSON OR PARTY. NOTWITHSTANDING THE FOREGOING, THIS LIMITATION SHALL
NOT APPLY TO THIRD PARTY CLAIMS FOR WHICH A PARTY IS LIABLE UNDER THIS MSA.

8.0 Payment. Unless otherwise agreed by the parties under subsequent orders, NOV
shall pay DNOW the amount invoiced for Goods and/or Services provided by DNOW to
NOV under this MSA within thirty (30) days following the receipt of such
invoice.

9.0 Term and Termination. This MSA shall have an initial term of two (2) years
from the Effective Date (the “Initial Term”). This MSA may be terminated during
the Initial Term only in the event of default. After the Initial Term this MSA
will continue to be in effect until canceled at the option of either party by
providing thirty (30) days written notice to the other party; provided, said
cancellation shall not relieve either party of its obligation arising from or
incident to the Work performed hereunder prior to such cancellation being
effective. Additionally, either party shall have the right to terminate this MSA
effective immediately by giving written notice to the breaching party that
termination is made for cause. Such written notice must set forth the conditions
constituting cause. Situations which shall entitle either party to terminate the
MSA for cause shall include, but not be limited to, any of the following:

(a) Any material breach of this MSA;

(b) Violation of any applicable governmental law, statute, regulation, edict,
order; or

(c) An assignment of the rights granted hereunder to a third party without the
written consent of the other party to this MSA

(d) Any breach of this MSA if such breach is not cured within seven (7) business
days from receipt of notice sent by the non-defaulting party specifying the
breach.

NOV reserves the right to terminate this MSA effective immediately if DNOW
becomes insolvent, makes an assignment for the benefit of creditors, institutes
or is the subject of any proceedings under any applicable laws for relief from
creditors, insolvency, receivership, bankruptcy, winding-up or dissolution,
appoints a receiver, trustee, monitor or liquidator over any assets of DNOW or
ceases to carry on business.

Upon termination for cause, NOV shall be entitled to obtain the Goods and
complete the Services by commercially reasonable means through third parties and
DNOW shall be liable for any additional costs incurred to effect such supply of
the Goods and completion of the Services.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the provisions contained in Sections 4, 5, 6, 7
and 8 of this MSA shall survive any such termination.

10.0 Miscellaneous.

(a) This MSA shall be construed under and in accordance with the laws of the
State of Texas without regard to conflicts of law principles that would require
application of any other law. Any action or proceeding arising out of or
relating to this MSA must be brought in a state or federal court sitting in
Harris County, Texas, and each of the parties hereby agrees to irrevocably
submit itself to the exclusive jurisdiction of each such court in any such
action or proceeding and waives any objection it may now or hereafter have to
venue or convenience of forum.

(b) This MSA contemplates unique Work and will not be assignable by DNOW nor
shall DNOW subcontract the Work without NOV’s prior written consent. In the
event DNOW subcontracts the Work with NOV’s consent, DNOW will notify each such
subcontractor of the terms of this MSA and before DNOW may disclose any
Confidential Information to any such subcontractor the subcontractor, to the
extent allowed by law, must agree in writing to be bound by the terms contained
herein to the same extent as if they were parties here. DNOW also agrees that
such subcontract shall not release DNOW from its obligations under this MSA and
DNOW shall remain liable for the compliance of all such obligations.

(c) Any notice required or provided for herein shall be delivered in person or
by certified mail to the addresses herein provided. Notices shall be effective
upon receipt by the notified party.

If to NOV:

National Oilwell Varco, L.P.

Attention: General Counsel

7909 Parkwood Circle Drive

Houston, TX 77036

Telephone: (713) 346-7550

Facsimile: (713) 346-7995

If to DNOW:

DNOW L.P.

Attention: General Counsel

7402 North Eldridge Parkway

Houston, TX 77041

Telephone: 281-823-4700

Facsimile: 281-823-5208

By written notice to the other party, any party may change the address to which
such notices or communications are to be sent.

(d) Any delay in the timely performance by either party under this MSA, except
for the payment of monies and indemnification obligations assumed hereunder
(which may not be excused due to Force Majeure), shall be excused if and to the
extent caused by occurrences beyond the control of the party, including but not
limited to act of God, weather or governmental action, where any such delay
cannot be, and could not have been avoided through the exercise of reasonable
due diligence and care (such event or occurrence being referred to herein as an
event of “Force Majeure”); provided, however, that the party to be excused shall
diligently seek to overcome the event of Force Majeure, and resume performance
promptly after the event of Force Majeure has been removed. The party seeking to
be excused for performance under this MSA shall promptly notify the other, in
writing, of the time of commencement of such event of Force Majeure, and specify
the detailed nature thereof.

 

5



--------------------------------------------------------------------------------

(e) This MSA and all written and verbal work and purchase orders issued by NOV
shall constitute the entire agreement between the parties hereto and supersede
all previous oral and written agreements, discussions, or understandings, if
any, between the parties regarding the subject matter hereof. This MSA and
purchase orders, verbal or written, shall control and govern all Work supplied
by the DNOW to or for NOV whether or not this MSA is referenced therein. In the
event of any conflict between this MSA and orders issued by NOV, the terms of
this MSA shall prevail.

(f) No waiver by NOV of any of the terms, provisions or conditions hereof, nor
any modification of same, shall be effective unless in writing and signed by
NOV’s authorized representative.

(g) For purchased Goods, ownership and risk of loss pass to NOV upon delivery of
the Goods.

(h) In performing the Work, DNOW shall comply with all applicable federal,
state, local and agency laws, ordinances and regulations.

(i) Except in the event of NOV’s failure to pay DNOW when due, DNOW waives its
constitutional and/or statutory liens rights against NOV or its property for any
Work performed hereunder.

(j) If any provision of this MSA is held to be illegal, invalid, or
unenforceable, such provision shall be fully severable and this MSA will be
construed and enforced as if such provision had never been a part of this MSA.

(k) DNOW expressly acknowledges and agrees that, in the event of any breach of
this MSA by DNOW and/or its Representatives, NOV will be entitled to equitable
relief, including without limitation injunction and specific performance,
against DNOW, in addition to all other remedies available to NOV in law and/or
in equity.

(l) Nothing herein shall be construed as granting or conferring upon DNOW,
expressly, impliedly or otherwise, any licenses or other rights under any of
NOV’s patent, trademarks, trade secrets, property, and/or intellectual property
rights.

(m) NOV shall have the right at any time, upon reasonable prior notice, during
normal business hours, to access DNOW’s facilities to inspect any work in
progress hereunder in order to verify timeliness of performance and quality
control. In the event of delay, or reasonably anticipated delay, DNOW will
immediately notify NOV in writing of the delay or anticipated delay, and its
approximate duration. DNOW will undertake to shorten or make up the delay by all
reasonable means. In the event DNOW is unable to meet any delivery date(s)
hereunder, NOV shall have the right acquire the Work from a third-party source
and charge DNOW for any costs in excess of the purchase price for such Work.

(n) Upon notice to DNOW, NOV may, at any time, make changes to the scope of Work
and if such changes to the scope of Work are agreed to by DNOW in writing by an
authorized representative of DNOW, then DNOW shall fully and immediately comply
with such changes.

(o) If requested by NOV, DNOW shall provide NOV with the information and
documentation necessary to enable NOV to assign an Export Control Classification
Numbers (“ECCN”) for applicable Goods purchased hereunder.

(p) DNOW represents that it has neither given nor received any commissions,
payments, gifts, kickbacks, lavish or extensive entertainment, or other things
of value to or from any employee or agent of NOV or any third party in
connection with this MSA and acknowledges that the giving or receiving of same
could be a violation of NOV’s corporate policy.

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

6



--------------------------------------------------------------------------------

NATIONAL OILWELL VARCO, L.P., by its general partner NOW Oilfield Services, Inc.
By:  

/s/ Dwight W. Rettig

  signature Name:   Dwight W. Rettig Title:   Executive Vice President and
General Counsel DNOW, L.P. By its general partner Wilson International, Inc. By:
 

/s/ Daniel L. Molinaro

  signature Name:   Daniel L. Molinaro Title:   President

 

7